Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 18, 2020

The Court of Appeals hereby passes the following order:

A20A1963. GRIFFIN v. THE STATE.

      The above-styled appeal was docketed in this Court on June 12, 2020.
Pursuant to Rule 23 (a) of the Court of Appeals and the order issued by this Court
dated August 12, 2020, the brief of the Appellant was to be filed in this Court by
August 31, 2020. As of the date of this order, the Appellant (pro se) has not filed a
brief or a motion for extension of time to file a brief.
      The State’s motion to dismiss is hereby GRANTED and this appeal is hereby
DISMISSED. See Court of Appeals Rules 16 (b), 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/18/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.